Filed 3/30/22 P. v. Ketsouvannasane CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


 THE PEOPLE,

           Plaintiff and Respondent,                                      E076512

 v.                                                                       (Super.Ct.No. CR57988)

 KHAMCHAN BRET                                                            OPINION
 KETSOUVANNASANE,

           Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Robert L.S. Angres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, and Eric A. Swenson and

Jennifer B. Truong, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
        In 1995, petitioner Khamchan Bret Ketsouvannasane was convicted of (among

other things) first degree murder, with a robbery-murder special circumstance. In 2019,

he filed a petition for resentencing under the then-recently amended version of the

felony-murder statute. (See §§ 189, subd. (e), 1170.95.)1 The trial court denied the

petition; it ruled that the robbery-murder special circumstance finding conclusively

established that he was not eligible for relief.

        Petitioner contends that he was entitled to relitigate the robbery-murder special

circumstance finding. We disagree. That finding is final and binding, unless and until it

is set aside in a habeas corpus or similar proceeding. Hence, we will affirm.

                                               I

             FACTUAL, PROCEDURAL, AND LEGAL DEVELOPMENTS

        A.     The Tison Standard.

        Under Tison v. Arizona (1987) 481 U.S. 137 (Tison), a person found guilty of

murder on a felony-murder theory cannot constitutionally be sentenced to death unless he

or she either (1) was the actual killer, (2) intended to kill, or (3) was a major participant in

the underlying felony and acted with reckless indifference to human life. (Id. at pp. 150,

158.)




        1    These and all further statutory citations are to the Penal Code, unless
otherwise specified.


                                               2
       In 1990, Proposition 115 amended section 190.2 so as to expressly incorporate this

requirement of Tison and to make it applicable to a sentence of life without the possibility

of parole. (See now § 190.2, subds. (b), (c), (d).)

       B.     Statement of Facts.

       The following facts are taken from our opinion in petitioner’s direct appeal from

his conviction. (See People v. Lewis (2021) 11 Cal.5th 952, 970-972.) In that appeal,

petitioner did not argue that there was insufficient evidence to support the robbery-

murder special circumstance. Thus, our statement of facts did not necessarily include all

of the evidence that would have been relevant to that question.

       One day in 1994, petitioner, a driver, and another accomplice went for a drive,

intending to commit residential burglary, vehicular burglary, and/or auto theft. At a

scenic overlook, they confronted an elderly married couple who were enjoying the view.

The accomplice demanded the wife’s purse. When she refused to give it to him, the

accomplice shot her. (Petitioner had previously handed him the gun.) The accomplice

then shot the husband. At some point, the wife ran; petitioner chased her, in an

unsuccessful effort to get the purse. When the wife fell to the ground, the accomplice

shot her again and thus finally succeeded in taking the purse. Later, all three participants

divided up the loot and repainted the car.

       The husband, although shot in the face, survived; the wife died.




                                              3
       C.      Petitioner’s Conviction and Appeal.

       At petitioner’s trial, in 1995, the jury was instructed, in accordance with Tison,

that it could not find the robbery-murder special circumstance to be true unless petitioner

either (1) intended to kill or (2) was a major participant in the underlying robbery and

acted with reckless indifference to human life. (CALJIC 8.80.1.)2

       The jury found petitioner guilty of:

       Count 1: First degree murder (§§ 187, subd. (a), 189), with an armed principal

enhancement (§ 12022, subd. (a)(1)) and a robbery-murder special circumstance (§ 190.2,

subd. (a)(17)).

       Count 3: Assault with a firearm (§ 245, subd. (a)(2)), with an armed principal

enhancement.

       Count 4: Robbery (§ 211) with an armed principal enhancement.

       Petitioner was sentenced to life without the possibility of parole plus six years.

       In 1997, this court affirmed the judgment. (People v. Ketsouvannasane (Dec. 16,

1997, E017990) [nonpub. opn.].) As mentioned (see part I.B, ante), petitioner did not




       2      The prosecution filed what it described as “[a] true and correct copy” of
CALJIC No. 8.80.1, as given in this case. Actually, it was illegible. However, petitioner
has never disputed that CALJIC No. 8.80.1 was, in fact, given. Thus, we may accept the
prosecution’s representation as true. “‘[A]ttorneys are officers of the court, and “‘when
they address the judge solemnly upon a matter before the court, their declarations are
virtually made under oath.’”’ [Citation.]” (People v. Mroczko (1983) 35 Cal.3d 86, 112,
disapproved on other grounds in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
Such “representations of fact, made without objection or rebuttal . . . , properly could
sustain the court’s ruling. [Citations.]” (People v. Medina (1995) 11 Cal.4th 694, 731.)


                                              4
argue that there was insufficient evidence to support the robbery-murder special

circumstance.

       D.       Senate Bill No. 1437.

       In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg. Sess.)

(SB 1437), effective January 1, 2019. (Stats. 2018, ch. 1015, pp. 6673-6676.) SB 1437,

among other things, amended section 189 so as to provide that the felony murder rule

(§ 189, subd. (a)) applies to a person only if:

       “(1) The person was the actual killer.

       “(2) The person was not the actual killer, but, with the intent to kill, aided,

abetted, counseled, commanded, induced, solicited, requested, or assisted the actual killer

in the commission of murder in the first degree.

       “(3) The person was a major participant in the underlying felony and acted with

reckless indifference to human life . . . .

       “[(4) T]he victim is a peace officer who was killed while in the course of the

peace officer’s duties, where the defendant knew or reasonably should have known that

the victim was a peace officer engaged in the performance of the peace officer’s duties.”

(§ 189, subds. (e), (f).)

       SB 1437 also enacted section 1170.95, which allows a person who has been

convicted of murder under a felony murder theory, but who could no longer be so

convicted under SB 1437, to petition to have the conviction vacated. If the underlying

felony was not charged, the conviction is reduced to the underlying felony, and the



                                              5
petitioner must be resentenced. (§ 1170.95, subd. (e).) The petitioner also must be

resentenced on any remaining counts. (§ 1170.95, subd. (a).)

       E.   Petition for Resentencing.

       In 2019, petitioner filed a petition for resentencing under section 1170.95.

Counsel was appointed for him.

       The prosecution filed a motion for summary denial of the petition. It argued,

among other things, that the true finding on the robbery-murder special circumstance

made petitioner ineligible for resentencing as a matter of law. The trial court agreed and

denied the petition. It commented that “the appropriate remedy is a writ of habeas

corpus, not an 1170.95 petition.”

                                              II

     THE EFFECT OF THE ROBBERY-MURDER SPECIAL CIRCUMSTANCE

       Petitioner contends that the trial court erred by ruling that the robbery-murder

special circumstance made him in eligible for resentencing.

       Petitioner does not dispute that a robbery-murder special circumstance finding

amounts to a finding that the defendant was a “major participant” in the robbery and

acted with “reckless indifference.” We so held in People v. Jones (2020) 56 Cal.App.5th

474, 482-485 (Jones), review granted January 27, 2021, S265854. Although there is a

split of authority on this point (id. at pp. 482-483), and the issue is presently before the

Supreme Court (People v. Strong, review granted Mar. 10, 2021, S266606), we adhere to

our opinion in Jones.



                                               6
       Instead, petitioner seizes on the trial court’s comment about habeas corpus. As we

suggested in Jones (Jones, supra, 56 Cal.App.5th at pp. 478-479, and cases cited), a

person in petitioner’s position can challenge prior special circumstance findings in a

habeas proceeding. (See, e.g., In re Scoggins (2020) 9 Cal.5th 667, 676-683.) Petitioner

argues that he should be allowed to relitigate the “major participant”/“reckless

indifference” issue in the section 1170.95 proceeding, rather than on habeas corpus, for

four reasons.

       First, he argues that nothing in the wording of section 1170.95 requires a petitioner

to obtain habeas relief from a special circumstance finding. But nothing in it says that

this is not required, either. The requirement arises from the fact that the judgment of

conviction has collateral estoppel effect. “Except in its nonmutual incarnation, collateral

estoppel applies in criminal proceedings . . . . [Citations.]” (People v. Quarterman

(2012) 202 Cal.App.4th 1280, 1291.) The Legislature could modify or abrogate the

application of collateral estoppel; section 1170.95, however, does not do so.

       Second, he notes that section 1170.95 affirmatively provides that, if a petition is

granted, “any allegations and enhancements attached to the conviction[] shall be vacated

. . . .” (§ 1170.95, subd. (d)(3).) This does not speak to when or whether a petition

should be granted. The allegations and enhancements remain in effect until it is.

       Third, he argues that, in some cases, habeas may be procedurally barred. He

seems to think there is some overarching rule that he is entitled to relitigate the “major

participant”/“reckless indifference” issue somehow, sometime. Section 1170.95,



                                              7
however, is a striking exception to the usual rule that a criminal judgment is final. The

author of this opinion has even expressed the view that “because section 1170.95

legislatively readjudicates and sets aside final judicial judgments, SB 1437 is to that

extent unconstitutional as a violation of the separation of powers.” (People v. Lippert

(2020) 53 Cal.App.5th 304, 326 [dis. opn. of Ramirez, P.J.].) While that view has not

carried the day, finality is still the rule, and relief from finality is still the exception. If

relief is not available under section 1170.95, and if relief is not available through habeas

— then relief is simply not available.

       Fourth, he argues that the Legislature intended persons with felony-murder special

circumstances to be eligible for relief, because that might relieve the state of the cost of

their lifetime incarceration. (See People v. Secrease (2021) 63 Cal.App.5th 231, 258-

259, review granted June 30, 2021, S268862.) The wording of section 1170.95, however,

does not so provide. “If the plain language of a statute is unambiguous, no court need, or

should, go beyond that pure expression of legislative intent. [Citation.]” (Green v. State

of California (2007) 42 Cal.4th 254, 260.) The statute is workable and by no means

absurd without any such provision.

       We therefore conclude that the trial court properly denied the petition.




                                                 8
                                        III

                                  DISPOSITION

     The order appealed from is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                RAMIREZ
                                                          P. J.


We concur:

CODRINGTON
                       J.

SLOUGH
                       J.




                                            9